

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is entered
into as of the 1st day of January, 2008, by and between MFA MORTGAGE
INVESTMENTS, INC., a Maryland corporation ("MFA"), and TERESA D. COVELLO,
residing at the address set forth on the signature page hereof (the
"Executive").
 
W I T N E S S E T H:
 
WHEREAS, MFA and the Executive entered into an employment agreement effective as
of January 1, 2006 (the "Employment Agreement");
 
WHEREAS, prior to such time as the Employment Agreement is required to be in
documentary compliance with the requirements of Section 409A of the Code, MFA
and the Executive desire to amend the terms of the Executive's employment and
extend the period of employment set forth in the Employment Agreement to
December 31, 2009 on the terms and conditions set forth in this Agreement; and
 
WHEREAS, the Executive wishes to continue serving MFA and MFA wishes to secure
the continued exclusive services of the Executive under the terms and conditions
described below.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree to amend and restate the
Employment Agreement in its entirety to read as follows:
 
1. Term of Employment.
 
(a) MFA hereby employs the Executive, and the Executive hereby accepts
employment with MFA, in the positions and with the duties and responsibilities
as set forth in Paragraph 2 below for the Term of Employment, subject to the
terms and conditions of this Agreement.
 
(b) The term of employment (the "Term of Employment") under this Agreement shall
include the Initial Term and each Renewal Term.  The Initial Term shall commence
as of January 1, 2008 and shall continue until December 31, 2009.  The Term of
Employment shall automatically renew for a one-year period (each such renewal, a
"Renewal Term") at the end of the Initial Term and each Renewal Term, unless
either party shall give notice to the other not less than six months prior to
the end of the Initial Term or any Renewal Term, as the case may be, of her or
its intent not to renew such Initial Term or Renewal Term, as the case may
be.  Notwithstanding the foregoing sentences of this Paragraph 1(b), the Term of
Employment may be terminated before the expiration of the Initial Term or any
Renewal Term in accordance with Paragraph 5 hereof.
 
2. Position; Duties and Responsibilities.
 
(a) During the Term of Employment, the Executive shall be employed as Senior
Vice President, Chief Accounting Officer and Treasurer of MFA, reporting to the
Chief Financial Officer of MFA (the "CFO"), with such duties and day-to-day
management responsibilities as are customarily performed by persons holding such
offices at similarly situated mortgage REITs and such other duties as may be
mutually agreed upon between the Executive and the Chief Executive Officer of
MFA (the "CEO") and/or the CFO.
 
 

--------------------------------------------------------------------------------


 
 
(b) During the Term of Employment, the Executive shall, without additional
compensation, also serve on the board of directors of, serve as an officer of,
and/or perform such executive and consulting services for, or on behalf of, such
subsidiaries or affiliates of MFA as the CEO, the CFO and/or the Board of
Directors of MFA (the "Board of Directors") may, from time to time,
request.  MFA and such subsidiaries and affiliates are hereinafter referred to,
collectively, as the "Company."  For purposes of this Agreement, the term
"affiliate" shall have the meaning ascribed thereto in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the "Act").
 
(c) During the Term of Employment, the Executive shall serve MFA faithfully,
diligently and to the best of her ability and shall devote substantially all of
her time and efforts to her employment and the performance of her duties under
this Agreement.  Nothing herein shall preclude the Executive from engaging in
charitable and community affairs and managing her personal financial and legal
affairs, so long as such activities do not materially interfere with her
carrying out her duties and responsibilities under this Agreement.
 
3. Compensation.
 
(a) Base Salary.  During the Term of Employment, MFA shall pay to the Executive
a base salary (the "Base Salary") equal to $250,000 per annum.  The Base Salary
shall be paid in accordance with MFA's normal payroll practices.
 
(b) Performance Bonus.  The Executive shall be eligible to receive an annual
performance bonus in such amount, in such manner and at such time as shall be
recommended by the CEO and/or the CFO and approved by the Compensation Committee
of the Board of Directors (the "Compensation Committee") or the Board of
Directors, as the case may be.
 
(c) Equity Compensation.  The Executive shall be eligible to receive such stock
option, restricted stock, phantom share or dividend equivalent rights ("DERs")
grants or other equity awards as the Compensation Committee or the Board of
Directors, as the case may be, shall deem appropriate.
 
(d) Discretion to Increase Compensation.  Nothing in this Agreement shall
preclude the Board of Directors or the Compensation Committee from increasing or
considering increasing the Executive's compensation during the Term of
Employment.  The Base Salary as adjusted to reflect any increase shall be the
Base Salary for all purposes of this Agreement.
 
4. Employee Benefit Programs and Fringe Benefits.
 
During the Term of Employment, the Executive shall be entitled to four weeks of
vacation each calendar year and to participate in all executive incentive and
employee benefit programs of MFA now or hereafter made available to MFA's senior
executives or salaried employees generally, as such programs may be in effect
from time to time.  MFA shall reimburse the Executive for any and all necessary,
customary and usual business expenses, properly receipted in accordance with
MFA's policies, incurred by the Executive in connection with her employment.
 
5. Termination of Employment.
 
(a) Termination Due to Death or Disability.  If the Executive's employment is
terminated during the Term of Employment by reason of the Executive's death or
Disability, the Executive's Term of Employment shall terminate automatically
without further obligations to the Executive, her legal representative or her
estate, as the case may be, under this Agreement except for (i) any compensation
earned but not yet paid, including and without limitation, any amount of Base
Salary accrued or earned but unpaid and any other payments
 
 
2

--------------------------------------------------------------------------------


 
 
payable to the Executive pursuant to Paragraph 5(e) below, which amounts shall
be promptly paid in a lump sum to the Executive, her legal representative or her
estate, as the case may be, and (ii) continued payment on a monthly basis of the
Executive's then current Base Salary for a period of one year following the date
of such termination, which shall be paid to the Executive, her legal
representative or her estate, as the case may be.  In the event of such
termination due to her Disability, the Executive's health insurance coverage
shall be continued at MFA's expense for the duration of such Disability;
provided, that, if such coverage cannot be provided under MFA's health insurance
policy for the duration of such Disability, such coverage or the cost of
comparable coverage shall be provided by MFA until the Executive's attainment of
age 65 or such later date through which coverage is permissible under MFA's
health insurance policy.
 
(b) Termination Without Cause or for Good Reason.  In the event the Executive's
employment is terminated by MFA without Cause (which shall not include any
non-renewal of this Agreement by MFA pursuant to Paragraph 1(b)) or by the
Executive for Good Reason, unless any such termination is preceded by the
Executive's giving notice of her determination not to renew the Initial Term or
any Renewal Term pursuant to Paragraph 1(b), the Executive shall be entitled to
both continued payments of her then current Base Salary and continued health
insurance coverage at MFA's expense, until the later to occur of (i) the
expiration of the Term of Employment or (ii) the first anniversary of such
termination of employment, such Base Salary being payable at the same time such
amounts would have been payable to the Executive had her employment not
terminated.
 
(c) Termination by MFA for Cause or Voluntary Termination by the Executive.  In
the event the Executive's employment is terminated by MFA for Cause or is
terminated by the Executive on her own initiative for other than a Good Reason
(including pursuant to Paragraph 1(b)), the Executive shall be entitled to any
compensation earned but not yet paid, including and without limitation, any
amount of Base Salary accrued or earned but unpaid and any other payments
payable to the Executive pursuant to Paragraph 5(e) below, as of the date of
termination.
 
(d) Termination Related to Change in Control.  In the event of (1) the
termination of the Executive's employment by MFA without Cause (which shall
include any non-renewal of this Agreement by MFA pursuant to Paragraph 1(b))
that occurs both within two months before a Change in Control and following the
occurrence of a Pre-Change-in-Control Event, (2) the resignation of her
employment by the Executive for any reason within three months following a
Change in Control or (3) the termination of the Executive's employment by MFA
other than for Cause (which shall include any non-renewal of this Agreement by
MFA pursuant to Paragraph 1(b)) or the Executive's resignation of her employment
for Good Reason within twelve months following a Change in Control:
 
(i) MFA shall pay to Executive in a lump sum, within 30 days following the
termination of employment, an amount equal to 250% of the sum of (a) the
Executive's then current Base Salary and (b) the Executive's highest bonus for
the two preceding years;
 
(ii) all of the Executive's outstanding restricted stock, phantom shares and
stock options shall immediately vest in full and such options shall remain
exercisable, and any dividend equivalents associated therewith shall continue to
be payable, until the earlier of (a) 90 days following the date of such
termination and (b) the date on which each such option would have expired had
the Executive’s employment not terminated; and
 
(iii) the Executive and her immediate family shall continue to participate in
all health, life insurance, retirement and other benefit programs at MFA's
expense for the balance of the Term of Employment, to the same extent as though
the Executive's employment had not terminated.
 
 
3

--------------------------------------------------------------------------------


 
 
The Executive, in her sole and absolute discretion, may elect to reduce any such
payment in order to avoid imposition of the excise tax under Section 4999 of the
Code.
 
(e) Other Payments.  Upon the termination of the Executive's employment, in
addition to the amounts payable under any Paragraph above, the Executive shall
be entitled to receive the following:
 
(i) any annual bonus earned during one or more preceding years but not paid;
 
(ii) any vested deferred compensation (including any interest accrued on or
appreciation in value of such deferred amounts);
 
(iii) reimbursement for reasonable business expenses incurred but not yet
reimbursed by MFA; and
 
(iv) any other benefits to which the Executive or her legal representative may
be entitled under the 2004 Equity Compensation Plan and under all other
applicable plans and programs of MFA, as provided in Paragraph 4 above.
 
(v) upon the termination of the Executive's employment pursuant to Paragraphs
5(a) or 5(b) above, all of the Executive's outstanding restricted stock, phantom
shares and stock options shall immediately vest in full and such options shall
remain exercisable, and any dividend equivalents associated therewith shall
continue to be payable until the earlier of (a) 90 days following the date of
such termination and (b) the date on which each such option would have expired
had the Executive's employment not terminated.
 
(f) No Mitigation; No Offset.  In the event of any termination of the
Executive's employment under this Agreement, she shall be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Paragraph 5, and there shall be no offset against
amounts due her under this Agreement on account of any remuneration attributable
to any subsequent employment that she may obtain.
 
(g) Payments Subject to Section 409A.  Notwithstanding anything herein to the
contrary, the Executive shall not be entitled to any payment pursuant to this
Paragraph 5 prior to the earliest date permitted under Section 409A of the Code,
and applicable Treasury regulations thereunder.  To the extent any payment
pursuant to this Paragraph 5 is required to be delayed six months pursuant to
the special rules of Section 409A related to "specified employees," each
affected payment shall be delayed until six months after the Executive's
termination of employment.  Each party to this Agreement intends and agrees that
this Agreement shall be modified in a timely manner, as mutually agreed by both
parties, to comply with Section 409A of the Code and the regulations thereunder.
 
(h) Mutual Release.  MFA’s obligation to make any payment or provide any benefit
pursuant to this Paragraph 5 shall be contingent upon, and is the consideration
for, the Executive executing and delivering to MFA a general release (the
“Release”), substantially in the form annexed hereto as Exhibit A, releasing
MFA, and all current and former members, officers and employees of MFA, from any
claims relating to the Executive’s employment hereunder, other than claims
relating to continuing obligations under, or preserved by, (x) this
 
 
4

--------------------------------------------------------------------------------


 
 
Agreement or (y) any compensation or benefit plan, program or arrangement in
which the Executive was participating as of the date of termination of her
employment, and no such amounts shall be provided until the Executive executes
and delivers to MFA a letter which provides that the Executive had not revoked
such Release after seven days following the date of the Release.  The Release
shall also be executed by MFA and delivered to the Executive as part of the
consideration for the Executive’s execution and delivery of the Release, and,
except as otherwise provided under the terms of the Release, shall release the
Executive from any and all claims MFA may have against the Executive.
 
6. Definitions.
 
For purposes of this Agreement, the following terms shall be defined as set
forth below:
 
(a) Cause.  "Cause" shall mean the Executive's (i) conviction, or entry of a
guilty plea or a plea of nolo contendre with respect to, a felony, a crime of
moral turpitude or any crime committed against MFA, other than traffic
violations; (ii) engagement in willful misconduct, willful or gross negligence,
or fraud, embezzlement or misappropriation relating to significant amounts, in
each case in connection with the performance of her duties under this Agreement;
(iii) failure to adhere to the lawful directions of the CEO, the CFO and/or the
Board of Directors that are reasonably consistent with her duties and position
provided for herein; (iv) breach in any material respect of any of the
provisions of Paragraph 7 of this Agreement resulting in material and
demonstrable economic injury to MFA; (v) chronic or persistent substance abuse
that materially and adversely affects her performance of her duties under this
Agreement or (vi) breach in any material respect of the terms and provisions of
this Agreement resulting in material and demonstrable economic injury to
MFA.  Notwithstanding the foregoing, (i) the Executive shall be given written
notice of any action or failure to act that is alleged to constitute Cause (a
"Default"), and an opportunity for 20 business days from the date of such notice
in which to cure such Default, such period to be subject to extension in the
discretion of the CEO or, in her absence, the Board of Directors and
(ii) regardless of whether the Executive is able to cure any Default, the
Executive shall not be deemed to have been terminated for Cause without
(x) reasonable prior written notice to the Executive setting forth the reasons
for the decision to terminate the Executive for Cause, (y) an opportunity for
the Executive, together with her counsel, to be heard by the CEO or, in her
absence, the Board of Directors and (z) delivery to the Executive of a notice of
termination approved by said CEO or, in her absence, the Board of Directors,
stating her or its good faith opinion that the Executive has engaged in actions
or conduct described in the preceding sentence, which notice specifies the
particulars of such action or conduct in reasonable detail; provided, however,
MFA may suspend the Executive with pay until such time as her right to appear
before the CEO or the Board of Directors, as the case may be, has been
exercised, so long as such appearance is within two weeks of the date of
suspension.
 
(b) Change in Control.  A "Change in Control" shall mean the occurrence of any
one of the following events:
 
(i) any "person", as such term is used in Sections 13(d) and 14(d) of the Act
(other than MFA, any of its affiliates or any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of MFA or
any of its affiliates) together with all affiliates and "associates" (as such
term is defined in Rule 12b-2 under the Act) of such person, shall become the
"beneficial owner" (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of MFA representing 30% or more of either
(A) the combined voting power of MFA's then outstanding securities having the
right to vote in an election of the Board of Directors ("voting securities") or
(B) the then outstanding shares of common stock of MFA ("Shares") (in either
such case other than as a result of an acquisition of securities directly from
MFA); or
 
 
5

--------------------------------------------------------------------------------


 
 
(ii) persons who, as of the effective date of this Agreement, constitute MFA's
Board of Directors (the "Incumbent Directors") cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board of
Directors, provided that any person becoming a Director of MFA subsequent to the
effective date whose election or nomination for election was approved by a vote
of at least a majority of the Incumbent Directors shall, for purposes of this
Agreement, be considered an Incumbent Director; or
 
(iii) there shall occur (A) any consolidation or merger of MFA or any subsidiary
where the stockholders of MFA, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate 60% or more of the voting securities of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), (B) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of MFA or (C) any plan or proposal for the liquidation or dissolution of
MFA.
 
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a "Change in Control" shall be deemed to have occurred for purposes of this
Paragraph 6(b).
 
(c) Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(d) Disability.  "Disability" shall mean the Executive's inability for a period
of six consecutive months, to render substantially the services provided for in
this Agreement by reason of mental or physical disability, whether resulting
from illness, accident or otherwise, other than by reason of chronic or
persistent abuse of any substance (such as narcotics or alcohol).
 
(e) Good Reason.  "Good Reason" shall mean:
 
(i) a material diminution in the Executive's title, duties or responsibilities;
 
(ii) relocation of the Executive's place of employment without her consent
outside the New York City metropolitan area;
 
(iii) the failure of MFA to pay within 30 business days any payment due from
MFA;
 
(iv) the failure of MFA to pay within a reasonable period after the date when
amounts are required to be paid to the Executive under any benefit programs or
plans; or
 
(v) the failure by MFA to honor any of its material obligations herein.
 
 
6

--------------------------------------------------------------------------------


 
 
(f) Pre-Change-in–Control Event.  A "Pre-Change-in-Control Event" shall mean the
occurrence of any one of the following events:
 
(i) the Board shall adopt a resolution to the effect that any person has taken
actions which, if consummated, would result in such person acquiring effective
control of the business and affairs of MFA;
 
(ii) there shall commence a tender offer or proxy contest resulting in any of
the transactions specified in subparagraphs (i)-(iii) of Paragraph 6(b);
 
(iii) MFA shall make any agreement resulting in any of the transactions
specified in subparagraphs (i)-(iii) of Paragraph 6(b);
 
(iv) there shall be a public announcement of a transaction of the kind specified
in subparagraphs (i)-(iii) of Paragraph 6(b); or
 
(v) any other meeting, writing or written communication with, by or to the Board
of Directors or any officer or executive of MFA, that is held, made or
undertaken in good faith in anticipation of a Change in Control.
 
7. Covenant Not To Compete.
 
In the event of the termination of the Executive's employment with MFA other
than upon nonrenewal of the Term of Employment, the Executive will not, without
the prior written consent of MFA, manage, operate, control or be connected as a
stockholder (other than as a holder of shares publicly traded on a stock
exchange or the NASDAQ National Market System, provided that the Executive shall
not own more than five percent of the outstanding shares of any publicly traded
company) or partner with, or as an officer, director, employee or consultant of,
any mortgage REIT for a period of one year following termination of her
employment with MFA.  For a period of one year following the termination of the
Executive's employment with MFA for any reason, the Executive shall not solicit
any employees of MFA to work for any mortgage REIT.  Except as otherwise
required by law, the Executive shall keep confidential all materials, files,
reports, correspondence, records and other documents (collectively, the "Company
Materials") used, prepared or made available to her in connection with her
employment by MFA and which have not otherwise been made available to the
public, and upon termination of her employment shall return such Company
Materials to MFA.  The Executive acknowledges that MFA may seek injunctive
relief or other specific enforcement of its rights under this Paragraph.
 
8. Indemnification.
 
MFA shall indemnify the Executive to the fullest extent permitted by Maryland
law as amended from time to time in connection with the Executive's duties with
MFA, against all costs, expenses, liabilities and losses (including, without
limitation, attorneys' fees, judgments, fines, penalties, ERISA excise taxes and
amounts paid in settlement) actually and reasonably incurred by the Executive in
connection with an action, suit or proceeding.  During the Term of Employment
and for six years following the date of the Executive's termination as an
officer of MFA, MFA (or any successor thereto) shall provide comprehensive
coverage under its officers and directors insurance policy (or policies) on
substantially the same terms and levels that it provides to its senior executive
officers, at MFA's sole cost.
 
 
7

--------------------------------------------------------------------------------


 
 
9. Assignability; Binding Nature.
 
This Agreement shall inure to the benefit of MFA and the Executive and their
respective successors, heirs (in the case of the Executive) and assigns.  No
rights or obligations of MFA under this Agreement may be assigned or transferred
by MFA except that any such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which MFA is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of MFA,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of MFA and such assignee or transferee assumes
the liabilities, obligations and duties of MFA, as contained in this Agreement,
either contractually or as a matter of law.  This Agreement shall not be
assignable by the Executive.
 
10. Representation.
 
MFA represents and warrants that it is fully authorized and empowered to enter
into this Agreement and that its entering into this Agreement and the
performance of its obligations under this Agreement will not violate any
agreement between MFA and any other person, firm or organization or any law or
governmental regulation.
 
11. Entire Agreement.
 
This Agreement contains the entire agreement between MFA and the Executive
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between them with respect thereto.
 
12. Amendment or Waiver.
 
This Agreement cannot be changed, modified or amended without the consent in
writing of both the Executive and MFA.  No waiver by either MFA or the Executive
at any time of any breach by the other party of any condition or provision of
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time.  Any waiver must be in
writing and signed by the Executive or an authorized officer of MFA, as the case
may be.
 
13. Severability.
 
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
14. Reasonableness.
 
To the extent that any provision or portion of this Agreement is determined to
be unenforceable by a court of law or equity, that provision or portion of this
Agreement shall nevertheless be enforceable to the extent that such court
determines is reasonable.
 
15. Survivorship.
 
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
 
8

--------------------------------------------------------------------------------


 
 
16. Governing Law.
 
This Agreement and all rights thereunder, and any controversies or disputes
arising with respect thereto, shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, applicable to agreements
made and to be performed entirely within such State, without regard to conflict
of laws provisions thereof that would apply the law of any other jurisdiction.
 
17. Dispute Resolution.
 
In the event of any dispute, controversy or claim arising out of or relating to
this Agreement or Executive's employment or termination thereof (other than a
controversy or claim arising under Paragraph 7, to the extent necessary for MFA
(or its affiliates, where applicable) to enforce the provisions thereof), the
parties hereby agree to settle such dispute, controversy or claim in a binding
arbitration by a single arbitrator in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, which arbitration shall be
conducted in New York, New York.  The parties agree that the arbitral award
shall be final and non-appealable and shall be the sole and exclusive remedy
between the parties hereunder.  The parties agree that judgment on the arbitral
award may be entered in any court having competent jurisdiction over the parties
or their assets.  All reasonable fees and expenses related to any such
arbitration (including reasonable attorneys' fees and related disbursements)
shall be paid by MFA.
 
18. Legal Fees.
 
MFA shall pay directly all reasonable legal fees incurred by the Executive in
connection with the negotiation, preparation and execution of this Agreement.
 
19. Notices.
 
Any notice given to either party shall be in writing and shall be deemed to have
been given when delivered personally or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party
concerned, if to MFA, at its principal office, and if to the Executive, at the
address of the Executive shown on MFA's records or at such other address as such
party may give notice of.
 
20. Headings.
 
The headings of the paragraphs contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
 
21. Counterparts.
 
This Agreement may be executed in two or more counterparts.
 


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

  MFA Mortgage Investments, Inc.                  
 
By:
/s/ William S. Gorin     Name:  William S. Gorin     Title: 
Chief Financial Officer and Executive Vice President
         

       
 
By:
/s/ Teresa D. Covello     Name:   Teresa D. Covello     Title:  
Senior Vice President, Chief Accounting Officer and Treasurer
         



 


10

--------------------------------------------------------------------------------


 


EXHIBIT A

 
MUTUAL RELEASE
 
This Mutual Release of Claims (this “Release”) is made as of _____________, by
and between MFA MORTGAGE INVESTMENTS, INC. (the “Company”) and _________________
(the “Executive”).
 
 
1.
Release by the Company.

 
(a)            The Company on behalf of itself, its agents, successors,
affiliated entities and assigns, in consideration for the Executive’s execution
and delivery of this Release, hereby forever releases and discharges the
Executive, and her agents, heirs, successors, assigns, executors and
administrators, from any and all known and unknown causes of action, actions,
judgments, liens, indebtedness, damages, losses, claims, liabilities, and
demands of whatsoever kind and character in any manner whatsoever arising on or
prior to the date of this Release, including but not limited to (i) any claim
for breach of contract, breach of implied covenant, breach of oral or written
promise, defamation, interference with contract relations or prospective
economic advantage, negligence, misrepresentation; (ii) any and all liability
that was or may have been alleged against or imputed to the Executive by the
Company or by anyone acting on its behalf; (iii) any punitive, compensatory or
liquidated damages; and (iv) all rights to and claims for attorneys’ fees and
costs except as otherwise provided in her employment agreement with the Company
dated January 1, 2008 (the “Employment Agreement”).
 
(b)            The Company shall not file or cause to be filed any action, suit,
claim, charge or proceeding with any federal, state or local court or agency
relating to any claim within the scope of this Release. In the event there is
presently pending any action, suit, claim, charge or proceeding within the scope
of this Release, or if such a proceeding is commenced in the future, the Company
shall promptly withdraw it, with prejudice, to the extent it has the power to do
so. The Company represents and warrants that its has not assigned any claim
released herein, or authorized any other person to assert any claim on its
behalf.
 
(c)            Anything to the contrary notwithstanding in this Release or the
Employment Agreement, this Release shall not apply to claims or damages based on
(i) any right or claim that arises after the date on which the Company executes
this Release, including any right to enforce the Employment Agreement with
respect to provisions pertaining to matters that arise after the date of the
Release and that survive termination of employment or (ii) any act of willful
misconduct, gross negligence, fraud or misappropriation of funds.
 
 
2.
Release by the Executive.

 
(a)            The Executive, on behalf of himself, her agents, heirs,
successors, assigns, executors and administrators, in consideration for the
termination payments and other consideration provided for under the Employment
Agreement, hereby forever releases and discharges the Company, and its
successors, its affiliated entities, and, in such capacities, its past and
present directors, employees, agents, attorneys, accountants, representatives,
plan fiduciaries, successors and assigns from any and all known and unknown
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities, and demands of whatsoever kind and character in any manner
whatsoever arising on or prior to the date of this Release, including but not
limited to (i) any claim for breach of contract, breach of implied covenant,
breach of oral or written promise, wrongful termination, intentional infliction
of emotional distress, defamation, interference with contract relations or
prospective economic advantage, negligence, misrepresentation or employment
discrimination, and including without limitation alleged
 
 
11

--------------------------------------------------------------------------------


 
 
violations of Title VII of the Civil Rights Act of 1964, as amended, prohibiting
discrimination based on race, color, religion, sex or national origin; the
Family and Medical Leave Act; the Americans With Disabilities Act; the Age
Discrimination in Employment Act; other federal, state and local laws,
ordinances and regulations; and any unemployment or workers’ compensation law,
excepting only those obligations of the Company pursuant to Paragraph 5 of the
Employment Agreement or otherwise continuing under the Employment Agreement and
any claims to benefits under any compensation or benefit plan, program or
arrangement in which the Executive was participating as of the date of
termination of her employment; (ii) any and all liability that was or may have
been alleged against or imputed to the Company by the Executive or by anyone
acting on her behalf; (iii) all claims for wages, monetary or equitable relief,
employment or reemployment with the Company in any position, and any punitive,
compensatory or liquidated damages; and (iv) all rights to and claims for
attorneys’ fees and costs except as otherwise provided in the Employment
Agreement.
 
(b)            The Executive shall not file or cause to be filed any action,
suit, claim, charge or proceeding with any federal, state or local court or
agency relating to any claim within the scope of this Release. In the event
there is presently pending any action, suit, claim, charge or proceeding within
the scope of this Release, or if such a proceeding is commenced in the future,
the Executive shall promptly withdraw it, with prejudice, to the extent she has
the power to do so. The Executive represents and warrants that she has not
assigned any claim released herein, or authorized any other person to assert any
claim on her behalf.
 
(c)            In the event any action, suit, claim, charge or proceeding within
the scope of this Release is brought by any government agency, putative class
representative or other third party to vindicate any alleged rights of the
Executive, (i) the Executive shall, except to the extent required or compelled
by law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys’ fees,
if any, required to be paid to the Executive by the Company as a consequence of
such action, suit, claim, charge or proceeding shall be repaid to the Company by
the Executive within ten (10) days of her receipt thereof.
 
(d)            BY HER SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:
 
(1)            SHE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A PERIOD
OF TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;
 
(2)            IF SHE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF TWENTY-ONE
DAYS, SHE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF REVIEW;
 
(3)            SHE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN
(7) DAYS AFTER SHE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF
REVOCATION TO THE COMPANY’S GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS
ON THE SEVENTH DAY AFTER THE DAY ON WHICH SHE SIGNED THIS RELEASE;
 
(4)            THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN REVOKED
(THE “EFFECTIVE DATE”);
 
 
12

--------------------------------------------------------------------------------


 
 
(5)            THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF
THE REVOCATION PERIOD REFERRED TO IN SECTION 2(d)(3).  SHE AGREES NOT TO
CHALLENGE ITS ENFORCEABILITY;
 
(6)            SHE IS AWARE OF HER RIGHT TO CONSULT AN ATTORNEY, HAS BEEN
ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO
CONSULT WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;
 
(7)            NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS
SET FORTH IN THIS RELEASE;
 
(8)            SHE IS LEGALLY COMPETENT TO EXECUTE THIS RELEASE AND ACCEPT FULL
RESPONSIBILITY FOR IT; AND
 
(9)            SHE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT SHE HAS
NOT RELIED ON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN
THIS DOCUMENT, AND WARRANTS AND REPRESENTS THAT SHE IS SIGNING THIS RELEASE
KNOWINGLY AND VOLUNTARILY.
 


13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have hereunto set their hands this _____ day of
___________________.
 

               
 
By:
        Name:       
Title: 
                 

  MFA Mortgage Investments, Inc.              
 
By:
        Name:       
Title: 
         



 
 
 
14